 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   SHELENE I. BRIGGS,                                    Case No.: 2:19-cv-01094-APG-NJK
11          Plaintiff(s),                                   ORDER
12   v.                                                     (Docket No. 1)
13   ANDREW M. SAUL,
     Commissioner of Social Security,
14
15          Defendant(s).
16         Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis,
17 Docket No.1, and has submitted a Complaint, Docket No. 1-1.
18 I.      Application to Proceed In Forma Pauperis
19         Plaintiff filed an application to proceed in forma pauperis. Docket No. 1. The application
20 has sufficiently shown an inability to prepay fees and costs or give security for them. Accordingly,
21 the request to proceed in forma pauperis will be granted pursuant to § 1915(a). The Court will
22 now review Plaintiff’s complaint.
23 II.     Screening the Complaint
24         When a party seeks permission to pursue a civil case in forma papueris, courts will screen
25 the complaint pursuant to federal statute. See 28 U.S.C. § 1915(e). With respect to social security
26 appeals specifically, judges in this District have outlined some of the basic requirements for
27 complaints to satisfy the Court’s screening. First, the plaintiff must establish that administrative
28 remedies were exhausted pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced

                                                    1
 1 within sixty days after notice of a final decision. Second, the complaint must indicate the judicial
 2 district in which the plaintiff resides. Third, the complaint must state the nature of the plaintiff’s
 3 disability and when the plaintiff claims to have become disabled. Fourth, the complaint must
 4 contain a plain, short, and concise statement identifying the nature of the plaintiff’s disagreement
 5 with the determination made by the Social Security Administration and show that the plaintiff is
 6 entitled to relief. See, e.g., Graves v. Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015)
 7 (collecting cases).
 8            The Court finds these elements have not been pled. Plaintiff submits that she requested
 9 review of the administrative decision denying her clam on August 28, 2018; however, Plaintiff
10 fails to establish that she exhausted her administrative remedies or that she filed her complaint
11 within sixty days of notice of a final decision. Docket No. 1-1 at 2. Without this information, the
12 Court cannot determine whether it has jurisdiction over her case. Further, Plaintiff fails to state
13 the nature of her disability, when she claims to have become disabled, the nature of her
14 disagreement with the Social Security Administration’s determination, and why she believes she
15 is entitled to relief. Id.
16 III.       Conclusion
17         Accordingly, the Court hereby ORDERS as follows:
18         1. Plaintiff’s request to proceed in forma pauperis is GRANTED with the caveat that the fees
19            shall be paid if recovery is made. At this time, Plaintiff shall not be required to pre-pay the
20            filing fee.
21         2. Plaintiff is permitted to maintain this action to conclusion without the necessity of
22            prepayment of any additional fees or costs or the giving of a security therefor. The Order
23            granting leave to proceed in forma pauperis shall not extend to the issuance of subpoenas
24            at government expense.
25 . . .
26 . . .
27 . . .
28 . . .

                                                        2
 1   3. The complaint is DISMISSED with leave to amend. Plaintiff will have until August 22,
 2      2019, to file an Amended Complaint, if she believes the noted deficiencies can be
 3      corrected.
 4      IT IS SO ORDERED.
 5      Dated: August 8, 2019
 6                                                      ______________________________
                                                        NANCY J. KOPPE
 7                                                      United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
